Response to Arguments
Applicant’s arguments submitted on 8/2/2021 have been fully considered, but are not persuasive.

First, Applicant argues that the rejection of newly amended claims 1 and 16 under 35 U.S.C. 103 are in error, because the Office has misapplied the An reference, the use of An’s facial landmarks is incompatible with Liu’s homography flow calculations, and there is no legitimate reason to combine the An and Liu references.  Examiner respectfully disagrees.  
Liu discloses a implemented image fusion method, comprising (see Liu Fig. 2, and Abstract, where a smartphone implements image fusion): detecting first feature points of an object in a first image frame from the first image frame; transforming the first image frame based on the detected first feature points and reference points to generate a transformed first image frame; detecting second feature points of the object in a second image frame from the second image frame; transforming the second image frame based on the detected second feature points and the reference points to generate a transformed second image frame (see Liu Figs. 2, 5, and 11, and “3 Algorithm”, where a plurality of burst images comprising faces are transformed through a pyramid, corresponding pixels, and homography flow into the reference frame of a midmost reference image); and generating a combined image by combining the transformed first image frame and the transformed second image frame (see Liu Fig. Figs. 2, 5, and 11, and “3.3 Pixels Fusion”, where noise is reduced by fusing the pixels from all the plurality of burst images).
(see An Fig. 1, and paras. 0097-0105, where a processor and memory execute the stored instructions); and predefined reference points (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where facial features are used to detect and align facial images to a canonical position); and wherein the detecting of the first feature points comprises detecting facial landmarks from the first image frame, and the detecting of the second feature points comprises detecting facial landmarks from the second image frame (see An Figs. 11 and 16, and paras. 0067, 0068, and 0187-0189, where features are extracted and used to identify faces in images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the processor and memory of An to execute the image processing of Liu, because it is predictable that Liu would save time and money by using commercially available processors and memory to implement Liu’s image processing.  It would also have been obvious to one of ordinary skill in the art at the time of filing to align the facial images of Liu by using the technique of An to align the facial features to the canonical position of An, because it is predictable that face alignment improves the accuracy of face identification by normalizing the appearance of the image of the face so that the correct facial features are more easily identified and compared (see An paras. 0104 and 0123).
Liu’s homography flow uses “matched features” (see Liu “3.1 Homography Flow (for Camera Motion)” the “Pyramid homography graph” section) from images, including face images (see Liu Fig. 9) and these matched features are obtained using, for example, “the Harris corner detection” and/or “BRIEF descriptor” and/or “RANSAC” (see Liu “3.1 Homography Flow (for Camera Motion)” the “Efficient implementation” section).  It is predictable that An’s facial (see An paras. 0104 and 0123). Predictably, if those facial features are aligned and fused into one image, then those final facial features can also be used for face identification, recognition, and authentication.

Second, Applicant argues that an additional obvious rationale is required for the dependent claims.  Examiner respectfully disagrees.  Examiner provided the following sufficient obvious rationale: “[i]t would also have been obvious to one of ordinary skill in the art at the time of filing to align the facial images of Liu by using the technique of An to align the facial features to the canonical position of An, because it is predictable that face alignment improves the accuracy of face identification by normalizing the appearance of the image of the face so that the correct facial features are more easily identified and compared (see An paras. 0104 and 0123).”  An's improvement to Liu’s image denoising includes the facial features, facial alignment, and importantly the facial identification, recognition, and authentication.  Those of ordinary skill in the art would recognize the importance of adding all these features from the An reference, because many millions of lay people recognize their importance when they unlock their phones or other electronic devices with an image of their own face without giving it a second thought.  An’s predictable improvement over Liu was identified for Applicant, and the burden has shifted to Applicant to rebut why An’s face identification, recognition, and authentication would not predictably improve Liu’s algorithm.


Parthasarathy discloses further comprising: transforming the combined image based on a correspondence between the second feature points and the predefined reference points (see Parthasdarathy para. 0015, where images are transformed back into their original frame of reference).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the inverse transformation technique of Parthasarathy to return the denoised image back to its original frame of reference, because it is predictable that users would want the people in their images to have their original natural postures instead of the unnatural ones used to align the people in the images.  
For example, if the image A, B, and C are all fused using image B’s reference frame since image B was the mid-frame, but the user prefers image A’s posture, then it is predictable to use Parthasarathy’s inverse transform to transform the fused image back into the reference frame of image A, the reference frame preferred by the user.  Inverse transformations are fairly common in both homography and image processing in general.
Although Parthasarathy’s images are different than Liu and An’s, both Parthasarathy and Liu involve image processing techniques for fusing images subject to motion, and it is predictable to use Parthasarathy’s transformation to improve the look of the output image of Liu – as modified by An.  Those of ordinary skill in the image processing art are highly intelligent and would therefore learn from Parthasarathy’s image processing techniques regardless that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., "Fast Burst Images Denoising," ACM Transactions on Graphics, November 19, 2014, Vol. 33, No. 6, (provided by Applicant and cited in Applicant’s IDS submitted on 7/24/2019 and hereinafter referred to as “Liu”) in view of An et al., US 2015/0154229 A1 (hereinafter referred to as “An”).

Regarding claim 1, Liu discloses a implemented image fusion method, comprising (see Liu Fig. 2, and Abstract, where a smartphone implements image fusion): detecting first feature points of an object in a first image frame from the first image frame; transforming the first image frame based on the detected first feature points and reference points to generate a transformed first image frame; detecting second feature points of the object in a second image frame from the second image frame; transforming the second image frame based on the detected second feature points and the reference points to generate a transformed second image frame (see Liu Figs. 2, 5, and 11, and “3 Algorithm”, where a plurality of burst images comprising faces are transformed through a pyramid, corresponding pixels, and homography flow into the reference frame of a midmost reference image); and generating a combined image by combining the transformed first image frame and the transformed second image frame (see Liu Fig. Figs. 2, 5, and 11, and “3.3 Pixels Fusion”, where noise is reduced by fusing the pixels from all the plurality of burst images).
Liu does not explicitly disclose a processor; and predefined reference points; and wherein the detecting of the first feature points comprises detecting facial landmarks from the first image frame, and the detecting of the second feature points comprises detecting facial landmarks from the second image frame.
However, An discloses a processor (see An Fig. 1, and paras. 0097-0105, where a processor and memory execute the stored instructions); and predefined reference points (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where facial features are used to detect and align facial images to a canonical position); and wherein the detecting of the first feature points comprises detecting facial landmarks from the first image frame, and the detecting of the second feature points comprises detecting facial landmarks from the second image frame (see An Figs. 11 and 16, and paras. 0067, 0068, and 0187-0189, where features are extracted and used to identify faces in images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the processor and memory of An to execute the image processing of Liu, because it is predictable that Liu would save time and money by using commercially available processors and memory to implement Liu’s image processing.  It would also have been obvious to one of ordinary skill in the art at the time of filing to align the facial images of Liu by using the (see An paras. 0104 and 0123).

Regarding claim 2, Liu discloses the transformed combined image (see Liu Fig. Figs. 2, 5, and 11, and “3.3 Pixels Fusion”, where noise is reduced by fusing the pixels from all the plurality of burst images).
Liu does not explicitly disclose wherein a feature for face verification is extracted from the transformed combined image.
However, An discloses wherein a feature for face verification is extracted from the transformed image (see An Figs. 11 and 16, and paras. 0067, 0068, and 0187-0189, where features are extracted and used to identify faces in images).

Regarding claim 3, Liu does not explicitly disclose wherein a user is authenticated based on the extracted feature for face verification.
However, An discloses wherein a user is authenticated based on the extracted feature for face verification (see An Figs. 11 and 16, and paras. 0187-0191, where the features are used in face recognition).

Regarding claim 4, Liu does not explicitly disclose wherein the transforming of the first image frame comprises transforming the first image frame such that the first feature points are 
However, An discloses wherein the transforming of the first image frame comprises transforming the first image frame such that the first feature points are respectively placed at positions of the predefined reference points, and the transforming of the second image frame comprises transforming the second image frame such that the second feature points are respectively placed at the positions of the predefined reference points (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where facial features are used to detect and align facial images to a canonical position).

Regarding claim 5, Liu does not explicitly disclose wherein the transforming of the first image frame comprises: detecting a first object region from the first image frame based on the detected first feature points; and transforming the first object region through an image warping technique based on first feature points included in the detected first object region and the predefined reference points, and the transforming of the second image frame comprises: detecting a second object region from the second image frame based on the detected second feature points; and transforming the second object region through the image warping technique based on second feature points included in the detected second object region and the predefined reference points.
However, An discloses wherein the transforming of the first image frame comprises: detecting a first object region from the first image frame based on the detected first feature (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where facial features are used to detect and align facial images to a canonical position).

Regarding claim 6, Liu discloses wherein the generating of the combined image comprises combining the transformed first object region and the transformed second object region (see Liu Fig. Figs. 2, 5, and 11, and “3.3 Pixels Fusion”, where noise is reduced by fusing the pixels from all the plurality of burst images).

Regarding claim 7, Liu discloses wherein the generating of the combined image comprises combining a first pixel value of the transformed first image frame and a second pixel value of the transformed second image frame (see Liu Fig. Figs. 2, 5, and 11, and “3.3 Pixels Fusion”, where noise is reduced by fusing the pixels from all the plurality of burst images).

Regarding claim 8, Liu discloses wherein the combining of the first pixel value and the second pixel value includes any one or any combination of any two or more of a summing, an averaging, a weighted summing, and a weighted averaging of the first pixel value and the (see Liu “3.3 Pixels Fusion” and Equation (2), where both summing and averaging are disclosed).

Regarding claim 15, Liu does not explicitly disclose a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the image fusion method of claim 1.
However, An discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the image fusion method of claim 1 (see An Fig. 1, and paras. 0097-0105, where a processor and memory execute the stored instructions).

Regarding claim 16, Liu discloses an image fusion apparatus, comprising : configured to (see Liu Fig. 2, and Abstract, where a smartphone implements image fusion): detect first feature points of an object in a first image frame from the first image frame, transform the first image frame based on the detected first feature points and reference points to generate a transformed first image frame, detect second feature points of the object in a second image frame from the second image frame, transform the second image frame based on the detected second feature points and the reference points to generate a transformed second image frame (see Liu Figs. 2, 5, and 11, and “3 Algorithm”, where a plurality of burst images comprising faces are transformed through a pyramid, corresponding pixels, and homography flow into the reference frame of a midmost reference image), and generate a combined image by combining (see Liu Fig. Figs. 2, 5, and 11, and “3.3 Pixels Fusion”, where noise is reduced by fusing the pixels from all the plurality of burst images).
Liu does not explicitly disclose a processor; and predefined reference points; and wherein the detecting of the first feature points comprises detecting facial landmarks from the first image frame, and the detecting of the second feature points comprises detecting facial landmarks from the second image frame.
However, An discloses a processor (see An Fig. 1, and paras. 0097-0105, where a processor and memory execute the stored instructions); and predefined reference points (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where facial features are used to detect and align facial images to a canonical position); and wherein the detecting of the first feature points comprises detecting facial landmarks from the first image frame, and the detecting of the second feature points comprises detecting facial landmarks from the second image frame (see An Figs. 11 and 16, and paras. 0067, 0068, and 0187-0189, where features are extracted and used to identify faces in images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the processor and memory of An to execute the image processing of Liu, because it is predictable that Liu would save time and money by using commercially available processors and memory to implement Liu’s image processing.  It would also have been obvious to one of ordinary skill in the art at the time of filing to align the facial images of Liu by using the technique of An to align the facial features to the canonical position of An, because it is predictable that face alignment improves the accuracy of face identification by normalizing the (see An paras. 0104 and 0123).

Regarding claim 17, Liu does not explicitly disclose wherein, for the first image frame, the processor is further configured to: generate the transformed first image frame by transforming the first image frame such that the first feature points are respectively placed at positions of the predefined reference points, and wherein, for the second image frame, the processor is further configured to: generate the transformed second image frame by transforming the second image frame such that the second feature points are respectively placed at the positions of the predefined reference points.
However, An discloses wherein, for the first image frame, the processor is further configured to: generate the transformed first image frame by transforming the first image frame such that the first feature points are respectively placed at positions of the predefined reference points, and wherein, for the second image frame, the processor is further configured to: generate the transformed second image frame by transforming the second image frame such that the second feature points are respectively placed at the positions of the predefined reference points (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where facial features are used to detect and align facial images to a canonical position).

Regarding claim 18, Liu does not explicitly disclose wherein the processor is further configured to: detect a first object region from the first image frame based on the detected first feature points, and perform transformation of the first object region through an image warping 
However, An discloses wherein the processor is further configured to: detect a first object region from the first image frame based on the detected first feature points, and perform transformation of the first object region through an image warping technique based on first feature points included in the detected first object region and the predefined reference points, and detect a second object region from the second image frame based on the detected second feature points, and transform the second object region through the image warping technique based on second feature points included in the detected second object region and the predefined reference points (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where facial features are used to detect and align facial images to a canonical position).

Regarding claim 19, Liu discloses wherein, for the generation of the combined image, the processor is further configured to combine a first pixel value of the transformed first image frame and a second pixel value of the transformed second image frame (see Liu Fig. Figs. 2, 5, and 11, and “3.3 Pixels Fusion”, where noise is reduced by fusing the pixels from all the plurality of burst images).

claim 20, Liu discloses wherein a combination of the first pixel value and the second pixel value includes any one or any combination of any two or more of a summing, an averaging, a weighted summing, and a weighted averaging of the first pixel value and the second pixel value at corresponding positions in the transformed first image frame and the transformed second image frame (see Liu “3.3 Pixels Fusion” and Equation (2), where both summing and averaging are disclosed).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of An as applied to claim(s) 1 above, and in further view of Chen et al., US 2014/0218556 A1 (hereinafter referred to as “Chen”).

Regarding claim 9, Liu does not explicitly disclose further comprising: measuring an image quality of the first image frame or the transformed first image frame; and determining, in response to the measured image quality satisfying a preset condition, whether to detect the first feature points from the first image frame or obtain the combined image based on the transformed first image frame.
However, Chen discloses further comprising: measuring an image quality of the first image frame or the transformed first image frame; and determining, in response to the measured image quality satisfying a preset condition, whether to detect the first feature points from the first image frame or obtain the combined image based on the transformed first image frame (see Chen para. 0030, where only the images with a high enough image quality index are selected from among the plurality of images).


Regarding claim 10, Liu does not explicitly disclose wherein the measuring comprises measuring a brightness of the first image frame, and determining, in response to the measured brightness of the first image frame being less than a preset threshold value, whether to detect the first feature points from the first image frame or obtain the combined image based on the transformed first image frame.
However, Chen discloses wherein the measuring comprises measuring a brightness of the first image frame, and determining, in response to the measured brightness of the first image frame being less than a preset threshold value, whether to detect the first feature points from the first image frame or obtain the combined image based on the transformed first image frame (see Chen para. 0030, where the image is selected based on a luminance value compared to thresholds).

Regarding claim 11, Liu does not explicitly disclose further comprising: measuring an image quality of the second image frame or the transformed second image frame; and determining, in response to the measured image quality satisfying a preset condition, whether 
However, Chen discloses further comprising: measuring an image quality of the second image frame or the transformed second image frame; and determining, in response to the measured image quality satisfying a preset condition, whether to detect the second feature points from the second image frame or obtain the combined image based on the transformed second image frame (see Chen para. 0030, where only the images with a high enough image quality index are selected from among the plurality of images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image quality detection of Chen to the images of Liu – as modified by An – because it is predictable that the image quality of the output image would be improved by first selecting the highest image quality image between the input images and transformed images for further processing.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of An as applied to claim(s) 1 above, and in further view of Bu, Shuhui, et al. "Map2DFusion: Real-time incremental UAV image mosaicing based on monocular SLAM." 2016 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS). IEEE, 2016 (hereinafter referred to as “Bu”).

Regarding claim 12, Liu discloses further comprising: detecting third feature points of the object shown in a third image frame from the third image frame; transforming the third (see Liu Figs. 2, 5, and 11, and “3 Algorithm”, where a plurality of burst images comprising faces are transformed through a pyramid, corresponding pixels, and homography flow into the reference frame of a midmost reference image).
Liu does not explicitly disclose combining the obtained combination image and the transformed third image frame.
However, Bu discloses combining the obtained combination image and the transformed third image frame (see Bu “F. Map Fusion”, where images are combined incrementally in real-time). 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the real-time fusion of Bu on the images of Liu – as modified by An – because it is predictable that incremental fusion would produce initial results quicker for the user who could then end the fusion once enough data is collected thereby completing the fusion at the earliest moment.

Claim(s) 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of An and Parthasarathy et al., US 2015/0016728 A1 (hereinafter referred to as “Parthasarathy”).

Regarding claim 14, Liu discloses a implemented image fusion method, comprising (see Liu Fig. 2, and Abstract, where a smartphone implements image fusion): detecting first feature points of an object in a first image frame from the first image frame; transforming the first image frame based on the detected first feature points and reference points to generate a (see Liu Figs. 2, 5, and 11, and “3 Algorithm”, where a plurality of burst images comprising faces are transformed through a pyramid, corresponding pixels, and homography flow into the reference frame of a midmost reference image); and generating a combined image by combining the transformed first image frame and the transformed second image frame (see Liu Fig. Figs. 2, 5, and 11, and “3.3 Pixels Fusion”, where noise is reduced by fusing the pixels from all the plurality of burst images).
Liu does not explicitly disclose a processor; and predefined reference points; and further comprising: transforming the combined image based on a correspondence between the second feature points and the predefined reference points.
However, An discloses a processor (see An Fig. 1, and paras. 0097-0105, where a processor and memory execute the stored instructions); and predefined reference points (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where facial features are used to detect and align facial images to a canonical position).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the processor and memory of An to execute the image processing of Liu, because it is predictable that Liu would save time and money by using commercially available processors and memory to implement Liu’s image processing.  It would also have been obvious to one of ordinary skill in the art at the time of filing to align the facial images of Liu by using the technique of An to align the facial features to the canonical position of An, because it is (see An paras. 0104 and 0123).
Furthermore, Parthasarathy discloses further comprising: transforming the combined image based on a correspondence between the second feature points and the predefined reference points (see Parthasdarathy para. 0015, where images are transformed back into their original frame of reference).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the inverse transformation technique of Parthasarathy to return the denoised image back to its original frame of reference, because it is predictable that users would want the people in their images to have their original natural postures instead of the unnatural ones used to align the people in the images.  

Regarding claim 21, Liu discloses an image fusion apparatus, comprising : configured to (see Liu Fig. 2, and Abstract, where a smartphone implements image fusion): detect first feature points of an object in a first image frame from the first image frame, transform the first image frame based on the detected first feature points and reference points to generate a transformed first image frame, detect second feature points of the object in a second image frame from the second image frame, transform the second image frame based on the detected second feature points and the reference points to generate a transformed second image frame (see Liu Figs. 2, 5, and 11, and “3 Algorithm”, where a plurality of burst images comprising faces are transformed through a pyramid, corresponding pixels, and homography flow into the reference frame of a midmost reference image), and generate a combined image by combining the transformed first image frame and the transformed second image frame (see Liu Fig. Figs. 2, 5, and 11, and “3.3 Pixels Fusion”, where noise is reduced by fusing the pixels from all the plurality of burst images).
Liu does not explicitly disclose a processor; and predefined reference points; and wherein the processor is further configured to transform the combined image based on a correspondence between the second feature points and the predefined reference points.
However, An discloses a processor (see An Fig. 1, and paras. 0097-0105, where a processor and memory execute the stored instructions); and predefined reference points (see An Figs. 5 and 16, and paras. 0113, 0124-0127, and 0187, where facial features are used to detect and align facial images to a canonical position).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the processor and memory of An to execute the image processing of Liu, because it is predictable that Liu would save time and money by using commercially available processors and memory to implement Liu’s image processing.  It would also have been obvious to one of ordinary skill in the art at the time of filing to align the facial images of Liu by using the technique of An to align the facial features to the canonical position of An, because it is predictable that face alignment improves the accuracy of face identification by normalizing the appearance of the image of the face so that the correct facial features are more easily identified and compared (see An paras. 0104 and 0123).
Furthermore, Parthasarathy discloses wherein the processor is further configured to transform the combined image based on a correspondence between the second feature points (see Parthasdarathy para. 0015, where images are transformed back into their original frame of reference).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the inverse transformation technique of Parthasarathy to return the denoised image back to its original frame of reference, because it is predictable that users would want the people in their images to have their original natural postures instead of the unnatural ones used to align the people in the images.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663